F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               MAR 3 2003
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 LEWIS AARON COOK,

              Petitioner - Appellant,
                                                            No. 02-5166
 v.                                                   (D.C. No. 01-CV-526-B)
                                                         (N.D. Oklahoma)
 JIM COOKE,

              Respondent - Appellee.


                             ORDER AND JUDGMENT*


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Lewis Cook, appearing pro se, seeks a certificate of appealability (COA)

to appeal the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition for failure

to exhaust state remedies. Because we find that Cook has failed to make a “substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c), we deny his request

for a COA and dismiss the appeal.

       In February 2001, a jury convicted Cook of unlawfully possessing drug

paraphernalia. Cook’s counsel filed a notice of appeal, but Cook filed a pro se

application with the Oklahoma Court of Criminal Appeals requesting that his appointed

counsel withdraw and that he be permitted to pursue his direct appeal pro se. Cook

indicated he would argue that the trial court improperly denied his request to represent

himself during the jury trial. On May 11, 2001, the OCCA denied Cook’s application for

failure to follow certain state procedural rules, but advised him of the proper procedural

steps he needed to take. There is nothing in the record to indicate that Cook complied

with those instructions.

       Cook filed his § 2254 habeas petition on July 20, 2001, alleging (1) denial of pro

se representation, and (2) refusal of the trial court to rule on two habeas motions.

Respondent filed a motion to dismiss arguing the claims were moot because Cook’s

sentence was discharged during the pendency of the matter, or, in the alternative, that

Cook failed to exhaust available state court remedies. In a thorough order filed

September 26, 2002, the district court found that since Cook’s sentence included


                                             -2-
imposition of a fine, the discharge of his sentence did not eliminate possible collateral

consequences of his conviction. The court granted the motion to dismiss for failure to

exhaust state remedies as required by 28 U.S.C. § 2254(b) and (c) and dismissed the

petition.

       Cook contends that various difficulties with the prison law library precluded him

from pursuing his direct appeal and he re-alleges his claims for habeas relief. However,

he presents no evidence that he has satisfied the exhaustion requirements of § 2254(b)

and (c). See Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir. 1992) (stating a habeas

petitioner has the burden of proving he or she satisfied the exhaustion requirement).

       We will grant a COA where a district court has denied a habeas petition based

upon procedural grounds if “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right, and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000) (construing 28 U.S.C. § 2253(c)). We have

carefully reviewed the record on appeal and Cook’s filings with this court. We DENY a

COA and DISMISS the appeal. The mandate shall issue forthwith.

                                                    Entered for the Court

                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              -3-